Exhibit 10.2




SECOND AMENDMENT
TO
SERIES C UNIT ISSUANCE AGREEMENT

 
     THIS SECOND AMENDMENT TO SERIES C UNIT ISSUANCE AGREEMENT (this
“Amendment”) is entered into as of the first day of August, 2009, by and among
ICM, Inc., a corporation organized and existing under the laws of Kansas
(“ICM”), and Southwest Iowa Renewable Energy, LLC, a limited liability company
organized and existing under the laws of Iowa (“SIRE,” and, together with ICM,
the “Parties” and each individually a “Party”).


RECITALS


WHEREAS, the Parties previously executed that Series C Unit Issuance Agreement,
dated as of March 7, 2008, which was amended by that First Amendment to Series C
Unit Issuance Agreement, dated as of March 2, 2009 (as so amended, the
“Agreement”);


WHEREAS, it has been proposed that the principal amount of the Bridge Loan
supported by Bunge, which amount is $27,816,000 as of the date hereof, will be
eliminated through payment of the currently outstanding amount of Bunge's
supported portion of the Bridge Loan and the issuance by SIRE to Bunge of the
Bunge Term Loan (as defined in Section 1.7 of this Amendment); and


WHEREAS, in connection with the Bunge Term Loan, ICM has requested that it be
given the option to be reimbursed for the L/C Reimbursement Obligation in debt,
on substantially the same terms as the Bunge Term Loan, rather than convert to
Series C Units of SIRE as set forth in the Agreement.


NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:


ARTICLE I
AMENDMENTS


1.1           Issuance of Series C Units with Respect to L/C.  Section 1(c) of
the Agreement is hereby amended and restated in its entirety to read as follows:


“(c)           In the event ICM makes a Bridge Loan Payment, SIRE shall
immediately (but in no event later than three (3) business days following (i)
the Prepayment Date (in the case of a Bridge Loan Prepayment) or (ii) SIRE’s
receipt of the L/C Payment Notice (in the case of a Periodic Bridge Loan
Payment)) reimburse ICM for the amount of the Bridge Loan Payment (the “L/C
Reimbursement Obligation”) by issuing to ICM that number of Series C Units which
are determined by dividing the amount of the Bridge Loan Payment by the lesser
of (i) $3,000 or (ii) one half (1/2) of the lowest purchase

 
 
 

--------------------------------------------------------------------------------

 

price paid by any party for a Unit who acquired (or who has entered into any
agreement, instrument or document to acquire) such Unit after March 7, 2008 but
prior to the date of the Bridge Loan Payment as part of the Private Placement;
provided, however, that, at the option of ICM, subject to any prior consent or
approval required under the Senior Facility, such L/C Reimbursement Obligation
may be satisfied by SIRE by delivery of an ICM Term Note.  In connection with
the issuance of an ICM Term Note, ICM agrees to execute any and all
subordination and intercreditor agreements reasonably required by SIRE, Bunge or
the Senior Lenders (as defined herein) in connection therewith. In the event of
an issuance of Series C Units in connection with the reimbursement of a Bridge
Loan Prepayment in an amount equal to the then-current Maximum Liability, SIRE
shall also cause the Bridge Lender to return the original ICM L/C for
cancellation.”


1.2           Preemptive Rights to Purchase Units.  Section 2 of the Agreement
is hereby amended by inserting “(other than any Series U Units issued to Bunge
upon conversion of amounts outstanding under the Bunge Term Loan)” following the
word “Units” where it appears in the first sentence thereof.


1.3            Covenants.  Section 4(b) of the Agreement is hereby amended and
restated in its entirety to read as follows:


 “(b)           (i) it will promptly notify ICM of the making of the Bunge Term
Loan and execute any amendments or supplements to the Bridge Note and ICM L/C
required in connection therewith, (ii) it will not, without the prior written
consent of ICM (to the extent an ICM Term Note is outstanding) or the Bridge
Lender (to the extent the Bridge Loan shall not have been paid in full), make
any payment of principal or interest on the Bunge Term Loan prior to the
maturity thereof without making a pro rata payment on the ICM Term Note and/or
the Bridge Loan, as applicable, and (iii) it will, in the event of any issuance
of any ICM Term Note, take all steps reasonably required, including obtaining
the consent of third parties and execution of all required instruments,
agreements and other documents, to ensure that the indebtedness evidenced
thereby is pari passu with the Bunge Term Loan;”


1.4           Covenants.                      Section 4(c) of the Agreement is
hereby amended and restated in its entirety to read as follows:


“(c)           Twenty-four percent (24%) of all funds received by SIRE pursuant
to a Private Placement, or in such other form of equity financing which SIRE’s
Board of Directors deems necessary, shall be first applied to reduce amounts
owed by SIRE under or in respect of the Bridge Loan, with the remaining
seventy-six percent (76%) being applied to reduce amounts owed to Bunge under
the Bunge Term Loan.”


1.5           Covenants.  Section 4(d) of the Agreement is hereby amended and
restated in its entirety to read as follows:


“(d)           SIRE shall pay to ICM a fee in an amount equal to 6% per annum
(computed on an actual day, 360 day year basis) of the undrawn face amount of
the ICM

                                                             
 
2

--------------------------------------------------------------------------------

 

L/C (the “Fee”) and shall reimburse ICM for all out-of-pocket costs and
expenses, including, without limitation, reasonable attorneys’ fees and
expenses, paid or incurred by ICM in connection with the transactions
contemplated by this Agreement and which are documented in invoices provided to
SIRE.  All amounts to be paid by SIRE pursuant to this Section 4(d) (the “Fees
and Expenses Reimbursement Amount”) shall be due and payable within three (3)
business days of the first to occur of the following: (i) the expiration or
termination of the ICM L/C; or (ii) the maturity date of the Bridge Loan. The
Fees and Expenses Reimbursement Amount shall be payable in cash to the extent
that a cash distribution to members of SIRE in such amount would then be
permitted under the terms of the Senior Facility.  With respect to any portion
of the Fees and Expenses Reimbursement Amount not paid in cash in accordance
with the foregoing sentence, SIRE shall deliver to ICM that number of Series C
Units which are determined by dividing the unpaid Fees and Expenses
Reimbursement Amount by the lesser of (i) $3,000 or (ii) one half (1/2) of the
lowest purchase price paid by any party for a Unit who acquired (or who has
entered into any agreement, instrument or document to acquire) such Unit after
March 7, 2008 but prior to the date of the payment of the Fees and Expenses
Reimbursement Amount as part of the Private Placement; provided, however, that,
at the option of ICM, subject to any prior approval required under the Senior
Facility, the Fees and Expenses Reimbursement Amount shall be included in the
principal amount of an ICM Term Note.”


1.6           Covenants.  The period (“.”) at the end of Section 4(e) is hereby
deleted and replaced with “; and” and a new Section 4(f) is hereby added to the
Agreement, reading as follows:


“(f)           SIRE shall, at any time upon the request of ICM, use commercially
reasonable efforts to obtain an extension of the maturity date of the Bridge
Loan from the Bridge Lender; provided, however, in no event shall SIRE be
required to agree to such extension if (i) SIRE would be required to grant to
the Bridge Lender a security interest in any of its assets as a condition
thereto, (ii) any material amendments to the terms of the Bridge Loan would be
required as a condition thereto, or (iii) such extension is  prohibited under
the terms of the Senior Facility.”


1.7           Definitions.  A new Section 7 is hereby added to the Agreement,
captioned “Certain Defined Terms” and reading as follows:


“As used in this Agreement, the following terms shall have the following
meanings:


Bunge Term Loan means that term loan from Bunge to SIRE in the maximum principal
amount of  $27,500,000  which term loan (a) matures on August 31, 2014, (b) is
subordinate to the Senior Facility, (c) is convertible into Series U Units of
SIRE and (d) is evidenced by a term loan note.


ICM Term Note means a promissory note made by SIRE in favor of ICM and
evidencing that portion of SIRE’s L/C Reimbursement Obligation which is not
satisfied

                                                           
 
3

--------------------------------------------------------------------------------

 

in cash or through the issuance of Series C Units pursuant to the terms of this
Agreement, which ICM Term Note shall be convertible into Series C Units of SIRE
at $3,000 per Unit, and with respect to other terms, shall be on substantially
the same terms as the Bunge Term Loan (including without limitation, payment
terms, interest rate, maturity and subordination to the Senior Facility).


Senior Facility means the credit facility established pursuant to the terms of
that certain Credit Agreement, dated May 2, 2007, as amended by that certain
First Amendment to Credit Agreement dated March 7, 2007, and as such may be
amended, modified, supplemented and restated from time to time, by and among
SIRE, the Senior Lenders and AgStar Financial Services, PCA, as administrative
agent.


Senior Lenders means the lenders party to the Senior Facility.”     


1.8           Miscellaneous.  Section 6(a) of the Agreement is hereby amended by
adding the following after the last sentence thereof:


“SIRE and ICM may not amend this Agreement without the prior written consent of
Bunge.”

 
ARTICLE II
CLOSING CONDITIONS


This Amendment shall become effective as of the date hereof upon receipt by the
Parties of a fully executed counterpart of this Amendment.




ARTICLE III
REPRESENTATIONS


SIRE hereby represents to ICM as follows:


(a)the representations and warranties made by SIRE in the Agreement are and
shall be and remain true and correct; and


(b)SIRE is in full compliance with the terms of the Agreement applicable to
it.  


ARTICLE IV
MISCELLANEOUS


4.1Consent to Termination of Series E Unit Issuance Agreement.  ICM hereby
consents to the termination of the Series E Unit Issuance Agreement between
Bunge and SIRE effective upon the making of the Bunge Term Loan.    

                                                               
 
4

--------------------------------------------------------------------------------

 

4.2Amended Terms.  Except as specifically amended herein, the Agreement shall
continue in full force and effect in accordance with its original
terms.  Reference to this specific Amendment need not be made in the Agreement
or any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to the Agreement, any reference in any of such items to the Agreement being
sufficient to refer to the Agreement as amended hereby.


4.3           Counterparts.  This Amendment may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute one and the same instrument.


4.4           Governing Law.  This Amendment and the rights and the obligations
of the parties under this Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Missouri (without
reference to conflict of law principles).


[Remainder of page intentionally left blank]



                                                               
 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.


 

  SOUTHWEST IOWA RENEWABLE ENERGY, LLC          
 
By:
/s/ Karol King          Name:  Karol King        Title:  Chairman of the Board 
         

 

  ICM, INC.          
 
By:
/s/ Brian Burris          Name:  Brian Burris        Title:  Secretary & General
Counsel 







                                                               
 
6

--------------------------------------------------------------------------------

 
